DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note: Claims 17-24 “means for” addressed in Applicant’s remarks of 4/28/2020.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
4.	 Applicant's submission filed on 3/10/2022 has been entered.
 
Claim Rejections - 35 USC § 103
5.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-5,7-21,23-28,30 are rejected under 35 U.S.C. 103 as being unpatentable over Kodalupura (US 20180091554) in view of and further in view of Zaidi (US 20150067313) and Chen (US 20180096446) and Moyer (US 20040243823)

Claim 1.    Kodalupura discloses a method at a patch device (e.g., change access policy, 0018, 0021; processing device 346, Fig. 3 para 0030) comprising:
defining a group of registers in a plurality of registers in an integrated circuit (e.g., registers 416, 418, and 420, para 0035 Fig 4A), 
wherein each of the plurality of registers in the integrated circuit has been constrained to one of a plurality of fixed groups of registers (e.g., register 416 can store a first value representative of a policy group 1 (422, para 0035 Fig. 4A; The register 418 can store a second value representative of a policy group 2 (424) associated with the register 418, para 0036); and

applying a first set of access control rules to the group of registers, the first set of access control rules configured to any of a second set of access control rules applied to the plurality of fixed groups of registers (e.g., A first entry 434 stored in a first register of the array of registers store bits that represent the policy group 2 (424).  The secure access control mechanism 344 may use the first entry to remap the policy group associated with the second hardware component from the policy group 1 (422) to the policy group 2 (424), para 0043)(futher, The remapping of the policy groups associated with hardware components may be performed after the hardware components have been integrated into a computer system (0045); processing device 346 may use the policy group information 428-432 to determine whether a transaction request to access the hardware component that the processing device is integrated into or coupled to or another device coupled to the hardware component that the processing device is integrated into or coupled to (0053); secure access control mechanism 344 may provide secure access control to a register or a group of registers at the first hardware component in view of a programmable security policy group enforced by a set of control registers (0042).).

Kodalupura does not expressly disclose, but renders obvious
	the group of registers includes at least one register that has been constrained to one of the plurality of fixed groups of registers (e.g., registers 416, 418, and 420.  The policy group 1 (422) is associated with policy group 1 information 428.  The policy group 1 information 428 may be data stored in a memory device or a register that indicates a permissions level of hardware components in the access policy group 1 (422) to access another hardware component, para 0035 Fig. 4A-4B; in view of Applicant’s admission in the Remarks p.15 top paragraph that Kodalupura, register 416 is constrained to policy group 1 422, register 418… constrained to policy group 2 424…; ).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the change access policy for securely accessing a group of registers as disclosed by Kodalupura, as suggested above, providing the benefit of Policy registers are employed for defining the policies for read and write access to an hardware component or resource and for restricting the trusted agents or uCode programs that can configure or update these policies (see Kodalupura, 0018), to remap an hardware component from being mapped to a first access policy group to being mapped to a second access policy group (0021).

Kodalupura  does not disclose, but Zaidi  discloses
	Locking a patch device to prevent modification of the first set of access control rules (e.g., a lock mechanism prevents the ROM patch code from being modified once the SoC is delivered by the Manufacturer, par a0011)(further, In combination with Masters, Zaidi discloses a lock mechanism prevents the ROM patch code from being modified (0011)).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the change access policy for securely accessing a group of registers as disclosed by Kodalupura with Zaidi providing the benefit of New boot ROM code issues can be securely patched without affecting the integrity of the secure boot process.  The ability to patch secure boot ROM code without the need to develop and qualify new silicon wafer masks for the SoC saves cost, and improves efficiency (see Zaidi, 0011).


Kodalupura in view of Zaidi does not disclose, but Chen discloses
	the group of registers is different from any of the plurality of fixed groups of registers (e.g.,  FIG. 17 illustrates one embodiment of a partitioning of registers 1517 into a fixed register 1710 component and a shared register 1720 component.  As shown in FIG. 17, fixed registers 1710 comprise registers R0-R63, while shared registers 1720 comprise registers R64-R143, para 0140; );
	preventing registers in the plurality of fixed groups of registers from being added to or removed from any of the plurality of fixed groups of registers (eg.,  fixed registers 1710 (e.g., the lower 64 registers of registers 1517), which maximizes fixed register utilization and reduces shared register contention. In a further embodiment, 0140, 0141, Fig. 17).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the change access policy for securely accessing a group of registers as disclosed by Kodalupura, in view of Zaidi, with Chen providing the benefit of a dedicated register file and on chip registers (see Chen, 0003) to enable dynamic register renaming at a processing unit to increase register file utilization in order to sustain a level of parallelishm and increase register file utilization , and dynamically renaming a register file (0025, 0140) while maintaining fixed registers which maximizes fixed register utilization and reduces shared register contention (0141).

Kodalupura in view of Zaidi and Chen does not disclose, but Moyer discloses
	as distinct from storing…override … as distinct from stored in (e.g., Access modification circuitry 40 … provides modified access permissions 66 to access control circuitry 42., 0014; FIG. 1, access modification circuitry 40 may be used to modify (or override) one or more of the access permissions stored in control register 38. For example, depending on state information 60, access modification circuitry 40 may selectively modify access permissions 58 from access protection control register 38 to provide modified access permissions 66. , 0025;)

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the change access policy for securely accessing a group of registers as disclosed by Kodalupura, in view of Zaidi, with Chen with Moyer, providing the benefit of provide broader (or less restrictive) access to memory for a particular master or may restrict access to memory 36 for a particular master (see Moyer, 0025).


Claim 2.   Kodalupura discloses the method of claim 1, further comprising:
receiving, from a hardware device, a transaction attempting to access the group of registers (e.g., the processing device 346 at a first hardware component may receive transaction requests 410, 412, and 414, para 0038); and

comparing information associated with the transaction to a set of criteria associated with an access control patch device, wherein the access control patch device applies the first set of access control rules to the group of registers when at least some of the information associated with the transaction matches the set of criteria (e.g., To remap the policy group associated with the second hardware component from the policy group 1 (422) to the policy group 2 (424); secure access control mechanism 344 may store SAI information in the entry 434 that matches the SAI information in the first transaction request 410, para 0043).

Claim 3.    Kodalupura discloses 
	the set of criteria includes one or more addresses that correspond to registers in the group of registers (e.g., When the policy group information 428 indicates that the second hardware component may access the register, the second hardware component may perform the transaction request 410, such as reading data from the register or writing data to the register, para 0039).

Kodalupura in view of Zaidi does not disclose, but Chen discloses
	wherein the information associated with the transaction includes at least one address that corresponds to one of the plurality of registers (e.g., Upon determining that the operand is a source operand, a lockup is performed at renaming table 1519 to find the dynamically allocated physical register corresponding to the register ID and the operand is fetched from shared registers 1720, processing block 1835, 0144 Fig. 18).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the change access policy for securely accessing a group of registers as disclosed by Kodalupura, in view of Zaidi, with Chen providing the benefit of a dedicated register file and on chip registers (see Chen, 0003) to enable dynamic register renaming at a processing unit to increase register file utilization in order to sustain a level of parallelism and increase register file utilization , and dynamically renaming a register file (0025, 0140).

Claim 4.    Kodalupura discloses wherein the first set of access control rules includes an attribute of at least one hardware device that is permitted to access the group of registers (e.g., a 1 bit in the entry 212, 222, or 232 indicates the hardware components in the first policy group (including the first hardware component) may access any of the registers, 0029;  security attributes of initiators (SAIs) SAIs are generated by hardware entities and accompany each transaction initiated by a corresponding hardware component, para 0018; first SAI for the request may be matched with a second SAI stored at a processing device or as secure access control mechanism, para 0028).

Claim 5.    Kodalupura discloses wherein the information associated with the transaction includes an attribute of a hardware device that initiated the transaction (e.g., security attributes of initiators (SAIs) SAIs are generated by hardware entities and accompany each transaction initiated by a corresponding hardware component, para 0018).

Claim 7.    Kodalupura discloses further comprising:
allowing or denying the transaction attempting to access the group of registers based on the first set of access control rules (e.g., request to a secure access control mechanism 344, para 0030 Fig. 3; determine the permission level of the device 114, para 0032).

Claim 8.    Kodalupura discloses wherein at least one of the first set of access control rules applied to the group of registers is different from the second set of access control rules applied to the one or more fixed groups of registers (e.g., The secure access control mechanism 344 may use the first entry to remap the policy group associated with the second hardware component from the policy group 1 (422) to the policy group 2 (424), para 0043).

Claim 9.    Kodalapura discloses An apparatus (e.g., change access policy in computer systems, 0016, 0018, 0021), comprising:
including a processing circuit configured to define a group of registers in a plurality of registers in an integrated circuit (e.g., registers 416, 418, and 420, para 0035 Fig 4A),
 wherein each of the plurality of registers in the integrated circuit has been constrained to one of a plurality of fixed groups of registers (e.g., register 416 can store a first value representative of a policy group 1 (422, para 0035 Fig. 4A; The register 418 can store a second value representative of a policy group 2 (424) associated with the register 418, para 0036); and
apply a first set of access control rules to the group of registers, the first set of access control rules configured to any of a second set of access control rules applied to the plurality of fixed groups of registers (e.g., A first entry 434 stored in a first register of the array of registers store bits that represent the policy group 2 (424).  The secure access control mechanism 344 may use the first entry to remap the policy group associated with the second hardware component from the policy group 1 (422) to the policy group 2 (424), para 0043). (futher, The remapping of the policy groups associated with hardware components may be performed after the hardware components have been integrated into a computer system (0045); processing device 346 may use the policy group information 428-432 to determine whether a transaction request to access the hardware component that the processing device is integrated into or coupled to or another device coupled to the hardware component that the processing device is integrated into or coupled to (0053); secure access control mechanism 344 may provide secure access control to a register or a group of registers at the first hardware component in view of a programmable security policy group enforced by a set of control registers (0042).)..

Kodalupura does not expressly disclose, but renders obvious
	wherein the group of registers includes at least one register that has been constrained to one of the plurality of fixed groups of registers (e.g., registers 416, 418, and 420.  The policy group 1 (422) is associated with policy group 1 information 428.  The policy 
group 1 information 428 may be data stored in a memory device or a register that indicates a permissions level of hardware components in the access policy group 1 (422) to access another hardware component, para 0035 Fig. 4A-4B; in view of Applicant’s admission in the Remarks p.15 top paragraph that Kodalupura, register 416 is constrained to policy group 1 422, register 418… constrained to policy group 2 424…; ).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the change access policy for securely accessing a group of registers as disclosed by Kodalupura, as suggested above, providing the benefit of Policy registers are employed for defining the policies for read and write access to an hardware component or resource and for restricting the trusted agents or uCode programs that can configure or update these policies (see Kodalupura, 0018), to remap an hardware component from being mapped to a first access policy group to being mapped to a second access policy group (0021).

Kodalupura does not disclose, but Zaidi  discloses
	A lock register configured to lock the patch device to prevent modification of the first set of access control rules (e.g., a lock mechanism prevents the ROM patch code from being modified once the SoC is delivered by the Manufacturer, par a0011) (further, In combination with Masters, Zaidi discloses a lock mechanism prevents the ROM patch code from being modified (0011)).
	a patch device (e.g., a lock mechanism prevents the ROM patch code from being modified once the SoC is delivered by the Manufacturer, par a0011).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the change access policy for securely accessing a group of registers as disclosed by Kodalupura with Zaidi providing the benefit of New boot ROM code issues can be securely patched without affecting the integrity of the secure boot process.  The ability to patch secure boot ROM code without the need to develop and qualify new silicon wafer masks for the SoC saves cost, and improves efficiency (see Zaidi, 0011).

Kodalupura in view of Zaidi does not disclose, but Chen discloses
	wherein the group of registers is different from any of the plurality of fixed groups of registers (e.g.,  FIG. 17 illustrates one embodiment of a partitioning of registers 1517 into a fixed register 1710 component and a shared register 1720 component.  
As shown in FIG. 17, fixed registers 1710 comprise registers R0-R63, while shared registers 1720 comprise registers R64-R143, para 0140; );
	prevent registers in the plurality of fixed groups of registers from being added to or removed from any of the plurality of fixed groups of registers (eg.,  fixed registers 1710 (e.g., the lower 64 registers of registers 1517), which maximizes fixed register utilization and reduces shared register contention. In a further embodiment, 0140, 0141, Fig. 17).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the change access policy for securely accessing a group of registers as disclosed by Kodalupura, in view of Zaidi with Chen providing the benefit of a dedicated register file and on chip registers (see Chen, 0003) to enable dynamic register renaming at a processing unit to increase register file utilization in order to sustain a level of parallelishm and increase register file utilization , and dynamically renaming a register file (0025, 0140).

Kodalupura in view of Zaidi and Chen does not disclose, but Moyer discloses
	as distinct from storing…override … as distinct from stored in (e.g., Access modification circuitry 40 … provides modified access permissions 66 to access control circuitry 42., 0014; FIG. 1, access modification circuitry 40 may be used to modify (or override) one ore more of the access permissions stored in control register 38. For example, depending on state information 60, access modification circuitry 40 may selectively modify access permissions 58 from access protection control register 38 to provide modified access permissions 66. , 0025;)

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the change access policy for securely accessing a group of registers as disclosed by Kodalupura, in view of Zaidi, with Chen with Moyer, providing the benefit of provide broader (or less restrictive) access to memory for a particular master or may restrict access to memory 36 for a particular master (see Moyer, 0025).


Claim 10 is rejected for reasons similar to claim 2 above. 
Claim 11 is rejected for reasons similar to claim 3 above.
Claim 12 is rejected for reasons similar to claim 4 above
Claim 13 is rejected for reasons similar to claim 5 above.
Claim 14 is rejected for reasons similar to claim 6 above.
Claim 15 is rejected for reasons similar to claim 7 above.
Claim 16 is rejected for reasons similar to claim 8 above.


Claim 17.    Kodalupura discloses A patch device apparatus (e.g., change access policy in computer systems, 0016, 0018, 0021), comprising:

means for defining a group of registers that includes at least one of a plurality of registers in an integrated circuit (e.g., registers 416, 418, and 420, para 0035 Fig 4A),  
wherein each of the plurality of registers in the integrated circuit has been constrained to one of a plurality of fixed groups of registers (e.g., register 416 can store a first value representative of a policy group 1 (422, para 0035 Fig. 4A; The register 418 can store a second value representative of a policy group 2 (424) associated with the register 418, para 0036); and
means for applying a first set of access control rules to the group of registers, the first set of access control rules configured to any of a second set of access control rules applied to the plurality of fixed groups of registers (e.g., A first entry 434 stored in a first register of the array of registers store bits that represent the policy group 2 (424).  The secure access control mechanism 344 may use the first entry to remap the policy group associated with the second hardware component from the policy group 1 (422) to the policy group 2 (424), para 0043) (futher, The remapping of the policy groups associated with hardware components may be performed after the hardware components have been integrated into a computer system (0045); processing device 346 may use the policy group information 428-432 to determine whether a transaction request to access the hardware component that the processing device is integrated into or coupled to or another device coupled to the hardware component that the processing device is integrated into or coupled to (0053); secure access control mechanism 344 may provide secure access control to a register or a group of registers at the first hardware component in view of a programmable security policy group enforced by a set of control registers (0042).)..

Kodalupura does not expressly disclose, but renders obvious
	the group of registers includes at least one register that has been constrained to one of the plurality of fixed groups of registers (e.g., registers 416, 418, and 420.  The policy group 1 (422) is associated with policy group 1 information 428.  The policy group 1 information 428 may be data stored in a memory device or a register that indicates a permissions level of hardware components in the access policy group 1 (422) to access another hardware component, para 0035 Fig. 4A-4B; in view of Applicant’s admission in the Remarks p.15 top paragraph that Kodalupura, register 416 is constrained to policy group 1 422, register 418… constrained to policy group 2 424…; ).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the change access policy for securely accessing a group of registers as disclosed by Kodalupura, as suggested above, providing the benefit of Policy registers are employed for defining the policies for read and write access to an hardware component or resource and for restricting the trusted agents or uCode programs that can configure or update these policies (see Kodalupura, 0018), to remap an hardware component from being mapped to a first access policy group to being mapped to a second access policy group (0021).


Kodalupura does not disclose, but Zaidi  discloses
	Means for locking a patch device to prevent modification of the first set of access control rules (e.g., a lock mechanism prevents the ROM patch code from being modified once the SoC is delivered by the Manufacturer, par a0011) (further, In combination with Masters, Zaidi discloses a lock mechanism prevents the ROM patch code from being modified (0011)).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the change access policy for securely accessing a group of registers as disclosed by Kodalupura with Zaidi providing the benefit of New boot ROM code issues can be securely patched without affecting the integrity of the secure boot process.  The ability to patch secure boot ROM code without the need to develop and qualify new silicon wafer masks for the SoC saves cost, and improves efficiency (see Zaidi, 0011).


Kodalupura in view of Zaidi and Master does not disclose, but Chen discloses
	the group of registers is different from any of the plurality of fixed groups of registers (e.g.,  FIG. 17 illustrates one embodiment of a partitioning of registers 1517 into a fixed register 1710 component and a shared register 1720 component.  As shown in FIG. 17, fixed registers 1710 comprise registers R0-R63, while shared registers 1720 comprise registers R64-R143, para 0140; );

	means for preventing registers in the plurality of fixed groups of registers from being added to or removed from any of the plurality of fixed groups of registers (eg.,  fixed registers 1710 (e.g., the lower 64 registers of registers 1517), which maximizes fixed register utilization and reduces shared register contention. In a further embodiment, 0140, 0141, Fig. 17).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the change access policy for securely accessing a group of registers as disclosed by Kodalupura, in view of Zaidi and Master, with Chen providing the benefit of a dedicated register file and on chip registers (see Chen, 0003) to enable dynamic register renaming at a processing unit to increase register file utilization in order to sustain a level of parallelishm and increase register file utilization , and dynamically renaming a register file (0025, 0140).

Kodalupura in view of Zaidi and Chen does not disclose, but Moyer discloses
	as distinct from storing…override … as distinct from stored in (e.g., Access modification circuitry 40 … provides modified access permissions 66 to access control circuitry 42., 0014; FIG. 1, access modification circuitry 40 may be used to modify (or override) one ore more of the access permissions stored in control register 38. For example, depending on state information 60, access modification circuitry 40 may selectively modify access permissions 58 from access protection control register 38 to provide modified access permissions 66. , 0025;)

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the change access policy for securely accessing a group of registers as disclosed by Kodalupura, in view of Zaidi, with Chen with Moyer, providing the benefit of provide broader (or less restrictive) access to memory for a particular master or may restrict access to memory 36 for a particular master (see Moyer, 0025).

Claim 18 is rejected for reasons similar to claim 2 above.
Claim 19 is rejected for reasons similar to claim 3 above.
Claim 20 is rejected for reasons similar to claim 4 above.
Claim 21 is rejected for reasons similar to claim 5 above.
Claim 23 is rejected for reasons similar to claim 7 above.
Claim 24 is rejected for reasons similar to claim 8 above.

Claim 25.    Kodalapura discloses A non-transitory processor-readable storage medium having instructions stored thereon, which when executed by at least one processing circuit causes the at least one processing circuit to (e.g., change access policy in computer systems, 0016, 0018, 0021),:
define a group of registers in a plurality of registers in an integrated circuit (e.g., registers 416, 418, and 420, para 0035 Fig 4A),, 
wherein each of the plurality of registers in the integrated circuit has been constrained to one of a plurality of fixed groups of registers (e.g., register 416 can store a first value representative of a policy group 1 (422, para 0035 Fig. 4A; The register 418 can store a second value representative of a policy group 2 (424) associated with the register 418, para 0036); and
apply a first set of access control rules to the group of registers, the first set of access control rules configured to any of a second set of access control rules applied to the plurality of fixed groups of registers (e.g., A first entry 434 stored in a first register of the array of registers store bits that represent the policy group 2 (424).  The secure access control mechanism 344 may use the first entry to remap the policy group associated with the second hardware component from the policy group 1 (422) to the policy group 2 (424), para 0043) (futher, The remapping of the policy groups associated with hardware components may be performed after the hardware components have been integrated into a computer system (0045); processing device 346 may use the policy group information 428-432 to determine whether a transaction request to access the hardware component that the processing device is integrated into or coupled to or another device coupled to the hardware component that the processing device is integrated into or coupled to (0053); secure access control mechanism 344 may provide secure access control to a register or a group of registers at the first hardware component in view of a programmable security policy group enforced by a set of control registers (0042).)..

Kodalupura does not expressly disclose, but renders obvious
	wherein the group of registers includes at least one register that has been constrained to one of the plurality of fixed groups of registers (e.g., registers 416, 418, and 420.  The policy group 1 (422) is associated with policy group 1 information 428.  The policy 
group 1 information 428 may be data stored in a memory device or a register that indicates a permissions level of hardware components in the access policy group 1 (422) to access another hardware component, para 0035 Fig. 4A-4B; in view of Applicant’s admission in the Remarks p.15 top paragraph that Kodalupura, register 416 is constrained to policy group 1 422, register 418… constrained to policy group 2 424…; ).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the change access policy for securely accessing a group of registers as disclosed by Kodalupura, as suggested above, providing the benefit of Policy registers are employed for defining the policies for read and write access to an hardware component or resource and for restricting the trusted agents or uCode programs that can configure or update these policies (see Kodalupura, 0018), to remap an hardware component from being mapped to a first access policy group to being mapped to a second access policy group (0021).

Kodalupura does not disclose, but Zaidi  discloses
	Lock a patch device to prevent modification of the first set of access control rules (e.g., a lock mechanism prevents the ROM patch code from being modified once the SoC is delivered by the Manufacturer, par a0011) (further, In combination with Masters, Zaidi discloses a lock mechanism prevents the ROM patch code from being modified (0011)).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the change access policy for securely accessing a group of registers as disclosed by Kodalupura with Zaidi providing the benefit of New boot ROM code issues can be securely patched without affecting the integrity of the secure boot process.  The ability to patch secure boot ROM code without the need to develop and qualify new silicon wafer masks for the SoC saves cost, and improves efficiency (see Zaidi, 0011).

Kodalupura and Zaidi do not disclose, but Master discloses
	Means for preventing registers in the plurality of fixed groups of registers from being added to or removed from any of the plurality of fixed groups of registers (e.g., fixed memory elements in IC, para 0027;  fixed computational elements 250, 0043, Figs. 3, 4; registers 315, 320 and 325, 0053 Fig. 5A) (further, Masters discloses: fixed architectures for different functions such as memory, addition, multiplication, complex multiplication, subtraction, configuration, reconfiguration, control, input, output, and field programmability (0011);  fixed memory elements, and may be included within the ACE 100 or incorporated within another IC or portion of an IC (0027); fixed computational elements 250.. FIG. 2, four fixed or dedicated multipliers (0034, Fig. 3, 4))..

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the change access policy for securely accessing a group of registers as disclosed by Kodalupura with Zaidi with Master providing the benefit of new form or type of integrated circuitry which effectively and efficiently combines and maximizes the various advantages of processors, ASICs and FPGAs, while minimizing potential disadvantages… as an adaptive computing engine (ACE), is disclosed which provides the programming flexibility of a processor, the post-fabrication flexibility of FPGAs, and the high speed and high utilization factors of an ASIC (see Master, 0010), provides a single IC, which may be configured and reconfigured in real-time, using these fixed and application specific computation elements (0012).

Kodalupura in view of Zaidi does not disclose, but Chen discloses
	wherein the group of registers is different from any of the plurality of fixed groups of registers (e.g.,  FIG. 17 illustrates one embodiment of a partitioning of registers 1517 into a fixed register 1710 component and a shared register 1720 component.  As shown in FIG. 17, fixed registers 1710 comprise registers R0-R63, while shared registers 1720 comprise registers R64-R143, para 0140; );
	prevent registers in the plurality of fixed groups of registers from being added to or removed from any of the plurality of fixed groups of registers (eg.,  fixed registers 1710 (e.g., the lower 64 registers of registers 1517), which maximizes fixed register utilization and reduces shared register contention. In a further embodiment, 0140, 0141, Fig. 17).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the change access policy for securely accessing a group of registers as disclosed by Kodalupura, in view of Zaidi, with Chen providing the benefit of a dedicated register file and on chip registers (see Chen, 0003) to enable dynamic register renaming at a processing unit to increase register file utilization in order to sustain a level of parallelishm and increase register file utilization , and dynamically renaming a register file (0025, 0140).

Kodalupura in view of Zaidi and Chen does not disclose, but Moyer discloses
	as distinct from storing…override … as distinct from stored in (e.g., Access modification circuitry 40 … provides modified access permissions 66 to access control circuitry 42., 0014; FIG. 1, access modification circuitry 40 may be used to modify (or override) one ore more of the access permissions stored in control register 38. For example, depending on state information 60, access modification circuitry 40 may selectively modify access permissions 58 from access protection control register 38 to provide modified access permissions 66. , 0025;)

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the change access policy for securely accessing a group of registers as disclosed by Kodalupura, in view of Zaidi, with Chen with Moyer, providing the benefit of provide broader (or less restrictive) access to memory for a particular master or may restrict access to memory 36 for a particular master (see Moyer, 0025).


Claim 26 is rejected for reasons similar to claim 2 above.
Claim 27 is rejected for reasons similar to claim 3 above.
Claim 28 is rejected for reasons similar to claim 5 above.
Claim 30 is rejected for reasons similar to claim 7 above.

9.	Claims  6, 22,29 are rejected under 35 U.S.C. 103 as being unpatentable over Kodalupura (US 20180091554) in view of Zaidi (cited above),  Chen (cited above), and Moyer (cited above) and further in view of Koschella (US 20010013091)

Claim 6. Kodalupura in view of Zaidi , Chen and Moyer does not disclose, but Koschella discloses
obtaining a patch configuration that includes at least one address of a register in the plurality of registers and the first set of access control rules, wherein the group of registers is defined based on the at least one address (e.g., patch-memory module also coupled to the address and data buses.  The patch memory module includes a patch address data storage device that stores and provides a patch address value indicative of an address within the memory device, para 0009; patch-memory module compares the addresses forwarded via the data/address bus to the memory with a given address pattern stored in the patch address data storage device within the module, 0010).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the change access policy for securely accessing a group of registers as disclosed by Kodalupura, in view of Zaidi , Chen, and Moyer and Koschella, providing the benefit of allowing programs to easily update within programmable integrated circuit device (see Koschella, 0008) for replacement of instructions (0009) to facilitate correction of erroneous instructions or program sequences (0010).

Claim 22 is rejected for reasons similar to claim 6 above.
Claim 29 is rejected for reasons similar to claim 6 above.

Response to Arguments
Applicant's arguments filed 8/12/2022 have been fully considered but they are not persuasive. 
For claims 1, 9, 17 and 25, Applicant argues that the cited references did not disclose the amended limitations related to applying, as distinct from store, … rules … of registers.  The Office disagrees.

In the present office action, Moyer in combination with Chen, Kodalupura and Zaidi renders these limitations as obvious.   
Kodalupura in view of Zaidi and Chen does not disclose, but Moyer discloses
	as distinct from storing…override … as distinct from stored in (e.g., Access modification circuitry 40 … provides modified access permissions 66 to access control circuitry 42., 0014; FIG. 1, access modification circuitry 40 may be used to modify (or override) one or more of the access permissions stored in control register 38. For example, depending on state information 60, access modification circuitry 40 may selectively modify access permissions 58 from access protection control register 38 to provide modified access permissions 66. , 0025;)

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the change access policy for securely accessing a group of registers as disclosed by Kodalupura, in view of Zaidi, with Chen with Moyer, providing the benefit of provide broader (or less restrictive) access to memory for a particular master or may restrict access to memory 36 for a particular master (see Moyer, 0025).


	Claims 2-8, 10-16, 18-24, 26-30 are argued based on dependency from claims 1, 9, 17 and 25, respectively addressed above.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM SAIN/Primary Examiner, Art Unit 2135